Exhibit 10.1

 

LOGO [g166917page5.jpg]

July 22, 2016

[                             ]

[                             ]

[                             ]

 

Re: Notice of Termination of Change of Control Agreement dated
[                            ] (the “Agreement”)

Dear [                            ]:

This letter serves as notice to you that, as provided in Section 3.1 of the
Agreement, Tidewater Inc. will not be extending the Agreement past its current
term.

Based on the timing of this notice, the Agreement will remain in effect through
December 31, 2017 (the “Termination Date”), after which it will terminate and no
longer have any effect. However, in the event that a Change of Control (as
defined in the Agreement) occurs on or before the Termination Date, the
Agreement’s term will be automatically extended until the second anniversary of
the Change of Control.

The Compensation Committee expects that appropriate replacement change of
control protections will be in place for you prior to the expiration of the
Agreement, and will be seeking your input during the process.

If you have questions or need addition information, please contact
[                            ] at [                            ] or
[                            ].

 

Sincerely,  

 

Richard T. du Moulin

Chair, Compensation Committee of the Board of Directors

 

1